Citation Nr: 0106831	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date, prior to June 2, 1997 for a 
grant of service connection for chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
December 1958. 

The claims file contains a report of a rating decision dated 
in September 1998 wherein entitlement to service connection 
for COPD due to tobacco use was granted with assignment of a 
30 percent evaluation effective June 2, 1997.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Cheyenne, Wyoming.  The M&ROC denied 
entitlement to an effective date, prior to June 2, 1997, for 
a grant of service connection for COPD.


FINDINGS OF FACT

1.  The veteran's claim filed with VA in July 1996 was to 
establish service connection for pneumonia residuals and COPD 
based on smoke exposure as a firefighter in service.

2.  He initially mentioned tobacco use in service as a factor 
in his lung disability in February 10, 1997 correspondence to 
the M&ROC.

3.  The M&ROC in May 1997 denied entitlement to service 
connection for pneumonia residuals and COPD based on smoke 
exposure as a firefighter in service, and the veteran 
withdrew his appeal of this determination.

4.  The VA questionnaire regarding tobacco use in service 
received at the M&ROC on June 2, 1997 was accepted as a 
formal application for service connection for a disability 
based on tobacco use in service. 

5.  The M&ROC in November 1997 denied entitlement to service 
connection for COPD based on tobacco use in service; the 
veteran disagreed with this determination, and material 
evidence was received at the M&ROC during the appeal period.

6.  The M&ROC in September 1998 granted service connection 
for COPD based on tobacco use in service from June 2, 1997, 
the date of receipt of the VA questionnaire; there was a 
pending claim for service connection within the year prior to 
June 2, 1997. 


CONCLUSION OF LAW

The criteria for an effective date for a grant of service 
connection for COPD retroactive to February 10, 1997, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.114, 3.155, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that VA received the veteran's claim for 
service connection for lung disease related to pneumonia 
during service in July 1996 (VA Form 21-5126: Veteran's 
Application for Compensation or Pension).  His correspondence 
to VA in November 1996 mentioned a medical statement 
regarding the connection between his lung disease and the 
pneumonia treated in service.  VA records early in the 1990's 
mentioned COPD and noted his recent cessation of smoking.  In 
letters to VA dated February 10, 1997 and February 11, 1997, 
he discussed the claim for service connection based on fire 
fighting duties in service, and alluded to smoking in service 
as a possible cause of his COPD.  A VA examiner early in 1997 
opined that the veteran had evidence of COPD secondary to 
cigarette smoking.  The veteran in March 1997 wrote regarding 
a medical explanation he received as to how his lung 
condition could result from the smoke damage from fire 
fighting and smoking in service.



The M&ROC in May 1997 reviewed this evidence and service 
medical records when it denied entitlement to service 
connection for residuals of pneumonia and COPD.  A copy of 
the decision was enclosed with the mailed notice in May 1997.  

The M&ROC in May 1997 sent the veteran a letter seeking 
information with respect to his claim based on exposure to 
tobacco smoke or use of tobacco products during his military 
service.  A "Tobacco Use Questionnaire" was enclosed with 
the letter.  A letter from the veteran dated the day after 
the VA letter advised that he did not file for benefits based 
on "tobacco smoke".  He completed an appeal of the claim 
for pneumonia residuals and COPD in June 1997.  When he 
withdrew this appeal in early October 1997, he said that he 
wished to continue with his "smoking claim (COPD due to 
smoking)".

The record shows that his completed "Tobacco Use 
Questionnaire" was received on June 2, 1997.  A statement 
from the veteran's mother that VA received on October 23, 
1997, recalled what he had related about his smoking during 
military service when he visited home after early military 
training. 

The M&ROC in November 1997 considered this evidence and 
another letter from the veteran and one from his daughter 
when it denied service connection for COPD due to tobacco use 
in service.  In the rating decision it was noted that he had 
raised this contention in a February 10, 1997 letter.  The 
veteran completed an appeal early in 1998, and the record was 
supplemented with a VA medical opinion and outpatient 
records, private medical opinion and other evidence.  

The M&ROC in September 1998 granted service connection for 
COPD due to tobacco use, and assigned a 30 percent rating 
effective June 2, 1997.  The rating board reasoned that the 
effective date should coincide with the return of the 
"Tobacco Use Questionnaire" on June 2, 1997 since the 
veteran in May 1997 had said that his claim was not based on 
tobacco use.

The M&ROC furnished a copy of the decision with the October 
1998 notice letter that explained the effective date for the 
compensation award.  The veteran wrote in November 1998 that 
he believed his compensation should be paid from his initial 
application July 1996.  His correspondence in June 1999 
argued for a June 1993 effective date for a higher rating for 
his lung disability and in August 1999 and September 1999, he 
argued for the earlier date under date under 38 C.F.R. 
§ 3.400(B).

The M&ROC in October 1999 considered the record when it 
denied an earlier effective date for COPD.  The rating board 
reasoned, in essence, that the June 2, 1997 effective date 
was correct since the effective date could not be earlier 
than an interpretation of law from the VA General Counsel in 
January 1997.  The M&ROC granted a 100 percent schedular 
rating for COPD from June 1997, and the veteran in subsequent 
correspondence sought this rating from June 1993.  His 
representative argued that, at a minimum, the effective date 
for service connection should be in July 1996.

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. In the case of 
liberalizing laws and Department of Veterans Affairs issues, 
see § 3.114.  38 U.S.C.A § 5110; 38 C.F.R. 
§§ 3.400(b)(2), 3.400(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. 

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114.

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of Sec. 20.1304(b)(1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

Initially, the Board has not overlooked the potential 
application of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), but finds the record is adequate for a determination 
in the matter at issue.  The veteran has stated the basis for 
his claim and neither he nor his representative have 
indicated at any stage in this appeal that pertinent evidence 
was mentioned but not obtained.  

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) (West 1991) and 38 C.F.R. § 3.400, and provide 
generally that the effective date for disability compensation 
based on direct service connection in a claim filed many 
years after service shall be the later of the date of claim 
or the date entitlement arose.  

The M&ROC in May 1997 rejected his claim that sought to link 
a current lung disability to smoke exposure in service and 
inservice pneumonia, and he withdrew the appeal.  The M&ROC 
decision did not decide the claim based on tobacco use.  
However, he raised the issue of tobacco use in service 
initially on February 10, 1997 and on June 2, 1997 the M&ROC 
received a completed tobacco use questionnaire which it had 
sent to him earlier in 1997.  
The claim was continuously prosecuted and the M&ROC in 
September 1998 granted service connection for COPD based on 
tobacco use in service after reconsidering the matter.  

Thus, the basis for the June 2, 1997 effective date selected 
by the M&ROC is readily apparent from its interpretation of 
the record.  Noteworthy is that in withdrawing the appeal of 
the May 1997 M&ROC decision, he referenced the intention to 
pursue the claim for service connection based on tobacco use.  
There is the pertinent communication in February 1997, which 
the M&ROC described as a new claim when it initially denied 
the claim based on tobacco use in November 1997.  Thus, 
correspondence regarding tobacco use in service was directed 
to the M&ROC earlier than June 1997, and the rating board 
found the February 1997 correspondence supported a new claim.

The veteran is eligible for an earlier effective date based 
upon the application of other regulations.  It is provided 
under 38 C.F.R. § 3.155(a) that an informal claim may, in 
some circumstances, be considered to be the date of a claim.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); 38 C.F.R. 
§ 3.1(p) (2000).  The VA records received with the initial 
claim in 1996 did not mention a direct link between claimed 
in-service smoking and COPD, or for that matter, provide a 
diagnosis of COPD linked to smoking, but subsequent reports 
did establish causation.  The VA examinations in 1997 and 
1998, and the private medical opinion in 1998 offered support 
for the claim.  Thus, new and material evidence was received 
during the appeal period and is deemed to have been present 
when a claim was filed.  38 C.F.R. § 3.156(b).

The theory of tobacco use in service was not mentioned in 
medical reports from the early 1990's that were received 
after the veteran's contact with the M&ROC in July 1996.  
Although the veteran is shown in these reports to have 
complained of lung disability at various times, the Board 
must point out that mere presence of the medical evidence 
does not alone establish intent on the part of the veteran to 
seek service connection for the condition based on tobacco 
use at that time.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).  

In addition, section 3.157(b) addresses when a VA examination 
report may constitute an informal claim.  This provision is 
applicable when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  A claim specifying service connection for 
lung disease linked to tobacco use was not submitted until 
several years later.  A private medical opinion was received 
after the veteran filed the claim based on tobacco use and it 
offers no basis for an earlier date of claim for effective 
date purposes.  38 C.F.R. § 3.157(b)(2).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to June 2, 1997.  
Consequently, the record does allow for an earlier effective 
date for service connection in this case.  The various 
communications read together would seem to satisfy 38 C.F.R. 
§§ 3.155 and 3.160 and establish an informal claim in 
February 1997.  The Board finds no basis to disagree with the 
rating board's acceptance of February 10, 1997 as the date of 
claim. 

As for an earlier date under 38 C.F.R. § 3.114, in VAOPGCPREC 
2-93 the Secretary concluded that (1) a determination of 
whether nicotine dependence may be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles and (2) 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  The VA 
General Counsel referred to a 1964 decision of the VA 
Administrator that noted tobacco smoking had not been 
considered willful misconduct.  In VAOPGCPREC 19-97, the VA 
General Counsel determined that secondary service connection 
for death or disability attributable to tobacco use 
subsequent to military service could be established based on 
nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability. 

That opinion noted that the VA Under Secretary for Health had 
determined that nicotine dependence may be considered to be a 
disease for the purpose of VA disability compensation.  In 
addition to the foregoing, the holding in Davis v. West, 13 
Vet. App. 178 (1999) pointed out that the Board was 
statutorily bound to follow the precedential opinions of the 
VA General Counsel. 38 U.S.C.A. § 7104(c).

The M&ROC decision in 1999 incorrectly identified a January 
28, 1997 VA communication as an interpretation of law issued 
by the VA General Counsel.  The referenced communication was 
a Veterans Benefits Administration (VBA) letter that 
instructed the M&ROCs in adjudicating claims based on tobacco 
use during active service.  It was noted in the VBA letter 
that if service connection was granted the effective date 
would be based on the actual date of receipt of the claim.  
The letter referred to VAOPGCPREC 2-93 and applicable 
legislation.  The claim was actually received on February 10, 
1997.

In the November 1997 decision, the M&ROC noted that there was 
no competent evidence linking the claimed condition to 
tobacco used in service or alternatively that nicotine 
dependence began in service and was responsible for the 
claimed disability.  The private opinion in 1998 linked the 
COPD to tobacco use in service and nicotine dependence to 
service.  A VA examiner in 1998 concurred in this opinion.  
The VA examiner in 1997 linked COPD to smoking but did not 
opine on the effect of tobacco use in service.  Since the 
evidence supporting the claim was presented during the appeal 
period it is deemed to have been filed with the claim.  

Since there was no liberalizing law or VA issue approved by 
the VA Secretary, the provisions of 38 C.F.R. § 3.114 do not 
assist the veteran in obtaining an earlier date than granted 
in this decision.  Therefore, the appropriate effective date 
for service connection should be February 10, 1997, and any 
additional compensation based upon this claim would be 
properly paid from the following month.  38 U.S.C.A. 
§ 5111(a)(d); 38 C.F.R. § 3.157(b)(2).  His reliance on 
38 C.F.R. § 3.400(B) is misplaced since this regulation 
concerns the effective date for pension and has no 
application in the effective date determination for 
disability compensation.  

The appellant argues that the award of service connection 
should be made effective from 1993.  The Board must point out 
that applicable law provides the effective date is governed 
by 38 U.S.C.A. § 5110 that provides such an effective date 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of claim.  The 
implementing regulation 38 C.F.R. § 3.400 provides that the 
effective date shall be date of receipt of the claim or date 
entitlement arose, whichever is later.  In any event 
compensation cannot be paid earlier than the effective date 
for service connection, which in this case should be February 
10, 1997.


ORDER

Entitlement to an effective date for service connection for 
COPD retroactive to February 10, 1997 is granted, subject to 
the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

